SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement []Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Federated Insurance Series (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: Federated Insurance Series Federated Prime Money Fund II Proxy Statement - Please Vote! TIME IS OF THE ESSENCE.VOTING ONLY TAKES A FEW MINUTES AND YOUR PARTICIPATION IS IMPORTANT!ACT NOW TO HELP US AVOID ADDITIONAL EXPENSE. Federated Prime Money Fund II (the “Fund”), a portfolio of Federated Insurance Series, will hold a special meeting of shareholders June 2, 2008.It is important for you to vote on the issue described in this Proxy Statement.We recommend that you read the Proxy Statement in its entirety; the explanation will help you to decide on the issue. Following is an introduction to the process and the proposal. Why am I being asked to vote? Mutual funds are required to obtain shareholders’ votes for certain types of changes, like the one included in this Proxy Statement.You have a right to vote on these changes. What is the issue? A proposed change to the concentration limitation of the Fund. Why is the Reorganization being proposed? The Board of Trustees believes that the change to the concentration limitation is in the best interest of the Fund and its shareholders. Shareholders are being asked to approve a revision to the Fund’s concentration limitation, such that the Fund would concentrate in the financial services industry.The financial services industry would include the groups of industries within the financial services sector; and the financial services sector would include banks, broker-dealers, and finance companies. How will the revision to the Fund’s concentration limitation affect my investment? The Fund’s Adviser anticipates that the proposed revision to the Fund’s concentration limitation would result in increased yields because the Fund would be able to make an increased investment in obligations of non-domestic banks, and in commercial paper of bank holding companies.Such securities have become increasingly important, as issuance of asset-backed securities has declined. The Fund’s current concentration limitation is as follows: The Fund will not make investments that will result in the concentration of its investment in the securities of issuers primarily engaged in the same industry, provided that the Fund may concentrate its investments in securities issued by companies operating in the finance industry.Government securities, municipal securities and bank instruments will not be deemed to constitute an industry. It is proposed that the Fund’s concentration limitation be revised to specifically permit the Fund to concentrate in the financial services industry.Upon approval by the Funds’ shareholders, the fundamental investment policy for the Fund with regard to concentration would be as follows: The Fund may not purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities) if, as a result, more than 25% of the Fund’s total assets would be invested in the securities of companies whose principal business activities are in the same industry, except that the Fund will invest more than 25% of it total assets in the financial services industry. How do I vote my shares? You may vote in person at the meeting, or complete and return the enclosed proxy card. If you: 1. Do not respond at all, we may contact you by telephone to request that you cast your vote. 2. Sign and return the proxy card without indicating a preference, your vote will be cast “for” the proposal. You may also vote by telephone or on the internet; please refer to your ballot for the appropriate toll-free telephone number and internet address. What should I do in connection with the change to the Fund’s concentration limitation? You need not and should not do anything for the change to the Fund’s concentration limitation except vote your shares today.If approved, the Fund’s revised concentration limitation will take place automatically. Whom do I call if I have questions about this Proxy Statement? Call your Investment Professional or a Federated Client Service Representative.Federated’s toll-free number is 1-800-341-7400. After careful consideration, the Board of Trustees has unanimously approved this proposal.The Board of Trustees recommends that you read the enclosed materials carefully and vote FOR the proposal. Important Notice Regarding the Availability of Proxy Materials for The Shareholder Meeting to Be Held on June 2, 2008 Federated Prime Money Fund II The control number below will allow you to access proxy information for all investments connected with this Meeting. Registration Here (for formatting: top of this box should be at lateral marker 2) YOUR PROXY CONTROL NUMBER 123456789XXX April 16, Dear Valued Shareholder, This communication presents only an overview of the more complete proxy materials that are available to you on the Internet and by other means described below.We encourage you to access and review all of the important information contained in the proxy materials before voting.The proxy materials available to you include a proxy statement, a proxy card and a summary of shareholder meeting information. The proxy statement is available at www.proxyonline.com. If you want to receive a paper or e-mail copy of these documents, you must request one.There is no charge to you for requesting a copy.Please make your request for a copy as instructed below on or before May 26th to facilitate timely delivery. The Special Meeting of Shareholders on June 2, 2008 at 2:00 p.m. Eastern Time will be held at 5800 Corporate Drive, Pittsburgh, PA 15237.That Meeting will be held for the following purposes: 1. To amend the Fund’s fundamental investment limitation regarding concentration of its investments; and 2. To transact such other business as may properly come before the meeting or any adjournment thereof. You may attend the Meeting and vote your shares at that time.If you cannot attend or do not wish to attend the Meeting, please obtain proxy materials via one of the methods listed below and cast your vote promptly so that your shares may be represented. Thank you in advance for your participation. Sincerely, Please address any correspondence regarding this matter to: Federated Prime Funds, P.O. Box 238, Lyndhurst, NJ 07021-9902 John W.
